5. Long-term sustainability of public finances for a recovering economy (
After the vote:
Mr President, the report on which we have just voted is a serious blow to the citizens of the European Union, whom the Group of the European People's Party (Christian Democrats) and the Group of the Alliance of Liberals and Democrats for Europe would like to foot the bill for this neoliberal crisis.
(Applause)
Under such circumstances, I cannot allow my name or that of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament to be associated with this document. I therefore ask that you withdraw my signature.
(Applause)
Mr Hoang Ngoc, your statement will be noted in the Minutes.